DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and newly added claims 21-24) in the reply filed on February 22, 2022 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“a cable” (claim 1, lines 5, 7, 12, and 13; claim 2, lines 3 and 4; claim 3, lines 3, and 4; claim 4, line 4; claim 21, lines 2-3, 4, and 5-6; and claim 22, line 1) has been changed to: --the cable--.

Claims 1-9 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest a system for servicing cable comprising a first tool arrangement having an opening configured to receive a cable in a direction transverse to a cable axis .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 10,819,093 to Appenzeller and 8,833,206 to Locher et al are the closest prior arts; however, they do not disclose the opening in the first tool arrangement that configured to receive the cable in direction transverse to the cable axis and the drive arrangement being operable to vary the force to adjust the position of the in the opening as required by the current claimed invention.  U.S. 5,718,037 to Gale also fails to disclose the drive arrangement and guide arrangement of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/March 12, 2022 		                                           Primary Examiner, Art Unit 3729